                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

VICTOR SMITH,

               Plaintiff,

v.                                                             No. 18cv881 KG/SCY

TIMOTHY MAY,
PATRICIA YOUNG, and
NASHA TORREZ,

               Defendants.

                                         FINAL JUDGMENT

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Court’s Memorandum Opinion

and Order dismissing Plaintiff’s case,

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                                  _______________________________
                                                  UNITED STATES DISTRICT JUDGE
